        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

RACHEL CURTIS, Individually            )
and on Behalf of All Others            )
Similarly Situated,                    )
                                       )
       Plaintiff,                      )
                                       )
v.                                     )    Case No. CIV-17-1076-PRW
                                       )
PROGRESSIVE NORTHERN                   )
INSURANCE COMPANY,                     )
                                       )
       Defendant.                      )


                MEMORANDUM OPINION AND ORDER


      This matter comes before the Court on Plaintiff’s motion to compel

Defendant to produce certain documents listed on its privilege log. Doc. 87.

Defendant filed a response, Doc. 98, and upon order of this Court submitted

the documents in question for in camera review. See Doc. 105. This and all

pending discovery matters were referred to the undersigned Magistrate Judge

for determination pursuant to 28 U.S.C. § 636(b)(1)(A). Docs. 104, 111. The

undersigned has conducted an in camera review of the documents in question

and grants Plaintiff’s motion in part as described below.
I.     Background.

       Plaintiff’s claim rises out of Defendant’s use of software developed by

non-party Mitchell, Inc. Plaintiff claims this use of the Mitchell software

results in an undervaluation of the total loss amount due to Progressive policy

holders, including Plaintiff. See Doc. 33.

       The parties have been engaged in discovery as to these claims since

January 30, 2018. On August 28, 2018, Defendant submitted its first privilege

log.   See Doc. 88.   The parties have subsequently corresponded and held

conferences without court intervention regarding Defendant’s claims of

privilege pursuant to Fed. R. Civ. P. 37. The parties reached some resolution

and Defendant has produced additional documents through that process but

maintains its claims of privilege over other disputed documents. Defendant

submitted a revised privilege log on January 29, 2019. See Doc. 93. The parties

held a Rule 37 conference on February 8, 2019 regarding the revised privilege

log but did not resolve any additional issues. Plaintiff requests production of

four separate email chains dated: (1) May 21-23, 2013, Doc. 98, Ex. 7, at 2, Nos.

8-11; (2) June 12-13, 2013, id. at 2-3, Nos. 12, 14-18; (3) July 30-31, 2015, id.

at 5, Nos. 49-50; and (4) January 27, 2017 and February 7, 2017, id. at 6-7, No.

69. The relevance of these documents to the claims at issue is undisputed.




                                       2
	
II.   Analysis.

      Rule 26(b)(1) provides that parties may obtain discovery “regarding any

matter, not privileged, that is relevant to the claim or defense of any party. . . .”

Thus, to be discoverable under Rule 26, material must be both relevant to a

party’s claims or defenses and non-privileged.

      Federal Rule of Evidence 501 provides that state law controls the

application of the attorney-client privilege in this case. Frontier Ref., Inc. v.

Gorman-Rupp Co., Inc., 136 F.3d 695, 699 (10th Cir. 1998). Under Oklahoma

law, the privilege protects confidential communications between an attorney

and a client “who consults [the] attorney with a view towards obtaining legal

services or is rendered professional legal services by an attorney.” Okla. Stat.

tit. 12, § 2502(A)(2), (B). To be protected, the communication must be made for

the purpose of obtaining legal advice. Id. § 2502(B). The party asserting the

privilege has the burden of establishing the privileged status of the

communication. Chandler v. Denton, 741 P.2d 855, 865 (Okla. 1987).

      Section § 2502 also provides, in relevant part:

             A client has a privilege to refuse to disclose and to
             prevent any other person from disclosing confidential
             communications made for the purpose of facilitating
             the rendition of professional legal service to the client:




                                         3
	
            1.     Between the client or a representative of the
            client and the client’s attorney or a representative of
            the attorney;

            2.    Between the attorney and a representative of
            the attorney;

            3.     By the client or a representative of the client or
            the client’s attorney or a representative of the attorney
            to an attorney or a representative of an attorney
            representing another party in a pending action and
            concerning a matter of common interest therein;

            4.     Between representatives of the client or between
            the client and a representative of the client; or

            5.    Among attorneys and their representatives
            representing the same client.

Id. § 2502(B)(1)-(5).

      A “representative of the client” is:

            a.    One having authority to obtain professional
            legal services, or to act on advice rendered pursuant
            thereto, on behalf of the client, or

            b.    Any other person who, for the purpose of
            effectuating legal representation for the client, makes
            or receives a confidential communication while acting
            in the scope of employment for the client[.]
Id. § 2502(A)(4)(a)(b). And:
            A communication is “confidential” if not intended to be
            disclosed to third persons other than those to whom
            disclosure is made in furtherance of rendition of
            professional legal services to the client or those
            reasonably necessary for the transmission of the
            communication.
Id. § 2502(A)(5).



                                        4
	
               The party asserting attorney-client privilege or work-product protection

has the burden of showing clearly that either or both apply. 1 Barclays-

American Corp. v. Kane, 746 F.2d 653, 656 (10th Cir. 1984); Peat, Marwick,

Mitchell & Co. v. West, 748 F.2d 540, 542 (10th Cir. 1984); see, e.g., Leblanc v.

Tex. Brine Co., LLC, No. CIV-16-1026-D, 2017 WL 913801, at *4 (W.D. Okla.

Mar. 7, 2017), appeal dismissed sub nom. Tex. Brine Co., LLC & Occidental

Chem. Corp., 879 F.3d 1224 (10th Cir. 2018); Sanchez v. Matta, 229 F.R.D. 649,

654 (D.N.M. 2004). A general assertion of privilege is insufficient. Id. So, with

respect to each document, Defendant must show (1) a confidential

communication; (2) between privileged persons; (3) made to assist in securing

legal advice or assistance for the client.

               A.             Communications   between     Defendant   Progressive’s
                              management and Defendant’s in-house counsel.

               The May 21-23, 2013 and June 12-13, 2013 email chains reflect

communications                                between           members       of   Defendant’s   management   and

Defendant’s in-house counsel. Defendant contends these emails relate to a

draft presentation regarding the total loss process that was sent to in-house

counsel and other members of management for review and comment. Doc. 98,


																																																													
1     Defendant asserts work-product protection in parts of its privilege log,
see Doc. 98, Ex. 7, Nos. 12-18, but Defendant makes no effort to carry its work-
product protection burden in the argument section of its opposition to
Plaintiff’s motion to compel. See Doc. 98.
                                                                          5
	
at 22-23.    Defendant posits the only relevant inquiry is whether these

communications were “made for the purpose of facilitating the rendition of

professional legal services to the client.” Id. at 21 (emphasis deleted) (citing

Okla. Stat. tit. 12, § 2502(B)). Defendant states the answer is undisputedly

yes and therefore the communications are protected by attorney-client

privilege.   Id.   However, Plaintiff maintains “there is no indication that

Progressive management was directly seeking legal advice or whether the

discussion was regarding business decisions.” Doc. 103, at 6.

      Plaintiff argues if the communication “was not generated for the primary

purpose of obtaining legal advice, but rather was generated in the course of

making a business decision . . . As such, it does not come within the gambit of

the attorney-client privilege.” Id. at 7 (quoting Samson Res. Co. v. Internorth,

Inc., 1986 U.S. Dist. LEXIS 30971, at *2 (N.D. Okla. 1986)).     Plaintiff states

these emails go to the core of Plaintiff’s claims here and if the entries contain

business advice or questions concerning the business of working with the total

loss system, then no protection applies.

      The Court will consider each potentially privileged email chain in turn.

             1.    May 21-23, 2013 email chain.

      Defendant states these documents reflect “John Retton, a member of

Progressive management, circulating a draft presentation regarding the total


                                       6
	
loss process to Progressive in-house attorney Tim Kerwin and other members

of Progressive Management for review and comment.” Doc. 98, at 22; see id.

Ex 7, Nos. 8-9.   Defendant argues the communication was “made for the

purpose of facilitating the rendition of professional legal advice from Mr.

Kerwin,” and the “email chain and draft presentation are therefore properly

designated as privileged.” Id.

      Upon in camera review of these documents, the undersigned finds that

although Defendant’s in-house counsel is copied on the emails, the email sent

by Mr. Retton and Ms. Hartel were not sent “for the purpose of facilitating the

rendition of professional legal advice” as Defendant argues.       Rather, Mr.

Retton appears to seek business advice on the draft presentation concerning

the total loss process he attaches. And in the second email, dated May 23,

2013, Ms. Hartel responds to Mr. Retton’s email, providing additional slides

for the presentation. Neither email evinces a request for legal advice and

overall the undersigned finds the communications and attachments appear to

be business—not legal—in nature, and therefore, are not protected by the

attorney-client privilege. See Leblanc, 2017 WL 913801, at *4 (W.D. Okla. Mar.

7, 2017) (citing U.S. Postal Serv. v. Phelps Dodge Ref. Corp., 852 F. Supp. 156,

160 (E.D.N.Y. 1994) (stating that the attorney-client privilege “attaches only

to legal, as opposed to business, services” and protects communications “made

to the attorney acting in her capacity as counsel. If the communication[s] are
                                       7
	
made to the attorney in her capacity as a business adviser, for example, [they]

ought not be privileged.”), and then citing In re Grand Jury Subpoena Duces

Tecum, 731 F.2d 1032, 1037-38 (2d Cir. 1984), and then citing United States v.

Kovel, 296 F.2d 918, 922 (2nd Cir. 1961) (explaining that, to qualify for the

privilege, the confidential communication between client and attorney must be

made for the purpose of obtaining legal, not business, advice)).

      The undersigned acknowledges that it may be the case—though not

apparent from the emails—that the communications had both a business and

legal purpose.     However, as Defendant points out in its response,

“communications copying attorneys are privileged if they are ‘intended to be

confidential and a dominant purpose of the communication was to obtain legal

advice.’” Doc. 98, at 16 n.5 (quoting U.S. Postal Serv. v. Phelps Dodge Ref.

Corp., 852 F. Supp. 156, 163 (E.D.N.Y. 1994)) (emphasis added).         “If the

communication involves both business and legal issues, the Court must

determine the primary or predominant purpose of the communication . . . . If

primarily a business purpose, the privilege does not attach and the document

must be produced.” Lindley v. Life Inv’rs Ins. Co. of Am, 267 F.R.D. 382, 391-

92 (N.D. Okla. 2010). And, even “[w]here . . . the legal and business purposes

of the communication are inextricably intertwined, the entire communication

is privileged only if the legal purpose outweighs the business purpose.” Id. at



                                       8
	
392. Here, the undersigned finds the legal purpose of the communications—if

any—was not the primary purpose.

               The undersigned therefore grants Plaintiff’s motion to compel as to the

May 21-23, 2013 emails and attachments. See Doc. 98, Ex. 7, Nos. 8-11.

                              2.             June 12-13, 2013 email chain.

               This email chain includes, in total, ten emails between Defendant

Progressive’s management and at times its in-house attorneys Timothy

Kerwin and Huong Vu.                                            Defendant states this email chain reflects

“communications between Progressive management and its in-house attorneys

Tim Kerwin and Huong Vu that were made for the purpose of facilitating the

rendition of legal advice from Mr. Kerwin regarding a regulatory investigation

related to Progressive’s total loss process.” Doc. 98, at 23 (citing id. Ex. 7, Nos.

12, 14-18). 2                       Plaintiff maintains “there is no indication that Progressive

management was directly seeking legal advice or whether the discussion was

regarding business decisions.”                                     Doc. 103, at 6.   Plaintiff argues if the

communication “was not generated for the primary purpose of obtaining legal

advice, but rather was generated in the course of making a business




																																																													
2      Defendant has produced the attachment listed at entry number 13 on its
privilege log. See Doc. 98, at 23 n.7.
                                                                       9
	
decision . . . As such, it does not come within the gambit of the attorney-client

privilege.” Id. at 7.

               On its privilege log, Defendant describes these email chains as reflecting

“[c]onfidential communications prepared in connection with regulatory

investigation at the request of Progressive in-house counsel between

Progressive management and Progressive in-house counsel providing

information to facilitate the rendition of legal advice regarding total loss

process.” See, e.g., Doc. 98, Ex. 7, No. 12.

               Upon in camera review of these emails,3 the undersigned finds, however,

that for the most part the communications do not contain legal advice or

strategy, nor do they disclose client confidences. The first four emails in the

chain, each dated June 11, 2013, neither copy nor seem to contemplate or refer

to the inclusion or input from counsel. They do request input from various non-

legal Progressive employees. When in-house counsel is copied to the fifth and

sixth emails in the chain—dated June 12, 2013—the communications again do

not seek legal advice or strategy, nor do they disclose any confidential

information to aid in the rendering of legal advice. In fact, the decisions



																																																													
3      For ease of reference, the undersigned will refer to the emails as they
appear in chronological order at entry number 18 on Defendant’s revised
privilege log (Tab J in the binder provided to the Court for in camera review),
as this email chain is inclusive of all the emails at issue.			
                                                                10
	
mentioned in the emails reflect those made by non-legal Progressive employees

and do not reference any legal advice or strategy provided. “[T]he mere fact

that an attorney was involved in a communication does not automatically

render the communication subject to the attorney-client privilege,” Motley v.

Marathon Oil Co., 71 F.3d 1547, 1550-51 (10th Cir. 1995); rather, the

“communication between a lawyer and client must relate to legal advice or

strategy sought by the client.” United States v. Johnston, 146 F.3d 785, 794

(10th Cir. 1998). In re Grand Jury Proceedings, 616 F.3d 1172, 1182-83 (10th

Cir. 2010). That the emails generally communicate potential responses to a

regulatory investigation is not sufficient to withhold the documents pursuant

to attorney-client privilege.

      The Court finds Defendant’s assertion of privilege sound as to the

seventh and eighth emails in the chain. These two emails—dated June 13,

2013—do reflect “confidential communications by a client to an attorney made

in order to obtain legal assistance from the attorney in his capacity as a legal

advisor” and are therefore protected by the attorney-client privilege. In re

Grand Jury Subpoena Duces Tecum Issued on June 9, 1982, 697 F.2d 277, 278

(10th Cir. 1983) (quoting Fisher v. United States, 425 U.S. 391, 403 (1976)).

The undersigned understands these emails as demonstrating Progressive

management and in-house counsel Huong Vu communicating in their

capacities as client and attorney in order to seek and provide legal advice to
                                      11
	
the client. The Court therefore denies Plaintiff’s motion to compel as to these

two communications between John Retton and Huong Vu, dated June 13, 2013.

      The ninth email in the chain—dated June 13, 2013—from John Retton

to Progressive management and in-house counsel is not protected by the

attorney-client privilege as the message it conveys neither constitutes legal

advice, nor tends directly or indirectly to reveal the substance of a client

confidence.   Similarly, the final email circulated by in-house counsel to

Progressive management and employees does not constitute a privileged

attorney-client communication. In-house counsel Timothy Kerwin circulates—

without added legal advice, strategy, or insight—a document prepared by a

non-party. “[W]hen an attorney conveys to his client facts acquired from other

persons or sources, those facts are not privileged.”       In re Grand Jury

Proceedings, 697 F.2d at 1182-83 (citing In re Sealed Case, 737 F.2d 94, 99

(D.C. Cir. 1984), and then citing McCormick § 89 (The “prevailing rule [of the

attorney-client privilege] does not bar divulgence by the attorney of

information communicated to him or his agents by third persons[, n]or does

information so obtained become privileged by being in turn related by the

attorney to the client in the form of advice.”). Because the document is sent

from and to, among others, in-house counsel is insufficient to attach the

privilege.



                                      12
	
      Accordingly, the Court grants Plaintiff’s motion to compel as to the

emails dated June 12-13, 2013 except for the top email at entry numbers fifteen

and sixteen on Defendant’s revised privilege log—from John Retton and Huong

Vu. See Doc. 98, Ex. 7. Defendant is to revise its privilege log to clearly

indicate that such documents continue to be withheld due to circumstances

described above and to provide redacted documents when produced as part of

longer email chains.

      B.    Communications         between      Defendant      and    Non-party
            Mitchell, Inc.

      The July 30-31, 2015 and January 27, 2017 and February 7, 2017 email

chains reflect communications between management and in-house counsel of

Defendant and employees and in-house counsel at Mitchell International,

Inc.—the non-party vendor of the software Defendant uses to value total loss

vehicles in Oklahoma.

      In determining whether the attorney-client privilege extends to

communications between a client and non-party, the first issue for the Court

is whether the non-party, Mitchell, is a “representative” of Defendant such that

the disclosure of otherwise privileged information to Mitchell would not

destroy the attorney-client privilege. See Okla. Stat. tit. 12, § 2502(A)(4)(a)(b).

Defendant argues this is the case and that because Mitchell acts as “the

functional equivalent of an employee” of Defendant under Oklahoma law, the


                                        13
	
disclosure of otherwise privileged information to non-party Mitchell does not

result in the automatic destruction of the attorney-client privilege. Doc. 98, at

17.

      Defendant argues the nature of its relationship with Mitchell supports

its assertion of privilege over their communications. 4 Defendant states it

licenses WCTL from Mitchell and because Defendant relies on Mitchell

employees for their expertise on the products and services Defendant licenses

from Mitchell, Mitchell is a representative of Defendant.       Doc. 98, at 18.

Defendant also states “it is uncontroverted that Progressive Northern relies on

Mitchell employees to provide information about WCTL.” Id. And that this

involves “from time to time . . . Progressive Northern’s in-house counsel, and

other Progressive Northern employees acting at the direction of Progressive

Northern’s in-house counsel, requesting and sharing confidential information

with Mitchell representatives in connection with Progressive Northern’s and

other Progressive affiliate companies’ responses to lawsuits and regulatory



																																																													
4		            Defendant also makes brief reference to a “common legal interest”
shared by non-party Mitchell and Defendant’s affiliate companies, but does not
explicitly raise the common interest doctrine as a separate basis for privilege.
Doc. 98, at 19. Addressing Defendant’s passing reference to the doctrine, the
Court notes Defendant makes no showing that the documents at issue on its
privilege log “were made in the course of a joint-defense effort,” or “were
designed to further that effort.” See Grand Jury Proceedings v. United States,
156 F.3d 1038, 1042-43 (10th Cir. 1998).
	

                                       14
	
investigations.”   Id. at 19.     Defendant also argues the confidentiality

agreement between the two companies—that “all communications between the

two   companies     reflecting   ‘product   information,    specifications   and

documentation’ must be kept strictly confidential,” id. at 18 (quoting Doc. 100,

at 4), demonstrates that Mitchell is a representative of Defendant.

      Plaintiff disagrees, arguing the disclosure of any privileged information

to Mitchell employees waives such privilege. Doc. 103, at 3-4. Plaintiff argues

Mitchell and Progressive are separate and distinct corporate entities. Mitchell

employees are not “agents” that are controlled by Progressive but rather are

employees of a corporation that does business with Progressive.         Mitchell

employees are not clients of Progressive’s in-house counsel.       A non-party

sending correspondence and attachments to Progressive employees and in-

house counsel regarding business decisions is not “legal services to the client”

as contemplated by the plain language of § 2502.

      Defendant cites a number of cases that strike the Court as not on point.

Defendant argues the communications found to be privileged in these cases are

similar to the Mitchell communications—when the non-party recipient of

attorney-client communications is “acting as the functional equivalent of an

employee of the client.” Doc. 98, at 17 (citing Roda Drilling Co. v. Siegal, 2009

WL 10676177, at *2 (N.D. Okla. Aug. 11, 2009) (upholding assertion of

privilege over communications between defendant and non-party who “acted

                                       15
	
as an employee or representative” of defendant in connection with the

provision of legal advice)).   In the cases Defendant cites, the non-party

representatives were found to be intimately involved in the client’s legal

matters, often meeting with the client’s in-house counsel alone and attending

meetings with outside parties as a stated representative for the client. See In

Re Bieter Co., 16 F.3d 929, 939-40 (8th Cir. 1994); see also Roda Drilling Co.,

2009 WL 10676177, at *2; see also A.H. ex rel. Hadjih v. Evenflo Co., Inc., 2012

WL 1957302, at *5 (D. Colo. May 31, 2012).

      Defendant has failed to show its relationship with non-party Mitchell

rises to this level.   Based on review of Defendant’s arguments and the

documents provided in camera, it does not appear that Mitchell employees

were “actively involved in furthering [Defendant’s in-house counsel

[representation of [Defendant].” See Sundance Energy Okla., LLC v. Dan D.

Drilling Corp., 2015 WL 348705, at *4 (W.D. Okla. Jan. 26, 2015). Defendant

even characterizes its relationship with Mitchell as involving the “requesting

and sharing” of confidential information “from time to time.” Doc. 98, at 19.

And, the communications from Mitchell employees to Progressive management

and in-house counsel—on July 30, 2015, January 27, 2017, and February 7,

2017, see id., Ex. 7, Nos. 49-50, 69—consists largely of restatements of its own

business practices. While the Mitchell employees are providing information at

the request of Defendant’s management and in-house counsel in relation to a

                                      16
	
“regulatory investigation” and regarding “state laws concerning total loss

process,” see id., in camera review reveals the nature of their responses do not

support Defendant’s claim that Mitchell employees acted as the “functional

equivalents” of employees of the client, Defendant. Rather, the information

they provide is typical of that provided between two companies who conduct

business with one another.

      And, as Defendant admits, Defendant fails to cite any case law and it

appears none exists, wherein a court, interpreting Oklahoma’s privilege

statute’s “representative of the client” language, has extended the attorney-

client privilege to relationships similar to that between Defendant and non-

party Mitchell. As such, the undersigned refuses to do so now and because

non-party Mitchell is not a “representative” for purposes of § 2502, the

communications between Mitchell and Defendant cannot be withheld based on

attorney-client privilege.

      The undersigned also notes that upon review of the privilege log

summaries and the emails themselves, it is not clear the questioned e-mails

could be characterized as a communication made for the purpose of facilitating

the rendition of legal advice. The flow of communication between Defendant’s

in-house counsel and Mitchell employees, while not dispositive, distinguishes

this claim of privilege from those the courts have upheld. In the cases cited by

Defendant and others reviewed by the Court, the potential waiver of privilege

                                      17
	
most often involves the client’s attorney divulging information to an outside

agent of the client in order to further the attorney’s representation of the client.

Indeed, in reviewing the parties’ back-and-forth communications regarding

these claims of privilege, the undersigned notes Defendant points to several

cases in which several federal courts have pointed to this disclosure to third

persons. 5                   Here, in both email chains at issue, the allegedly privileged

information is provided by the third party to Defendant’s in-house counsel. As

a result, the undersigned notes the nature and substance of these

communications, even if non-party                                    Mitchell could be considered a

“representative” of Defendant, does not implicate the purpose of the attorney-

client privilege, which is “to encourage ‘clients to make full and frank

disclosure to their attorneys, who are then better able to provide candid advice

and effective representation.’” Lindley, 267 F.R.D. at 388 (quoting Mohawk

Indus., Inc. v. Carpenter, 558 U.S. 100, 130 (2009) and Upjohn Co. v. United

States, 449 U.S. 383, 389 (1981)).




																																																													
5		    See Doc. 90, at 6 (citing inter alia SFF-TIR, LLC v. Stephenson, 2015 WL
3504882, at *2 (N.D. Okla. June 3, 2015) (protecting communications that were
“disclosed to third persons in furtherance of the rendition of professional legal
services to the client.”), and then citing Westinghouse Elec. Corp. v. Republic of
Phil., 951 F.2d 1414, 1424 (3d Cir. 1991) (“When disclosure to a third party is
necessary for the client to obtain informed legal advice, courts have recognized
exceptions to the rule that disclosure waives the attorney-client privilege.”)).	
                                                                18
	
               The undersigned therefore grants Plaintiff’s motion to compel as to the

July 30-31, 2015, January 27, 2017 and February 7, 2017 communications

between Defendant and non-party Mitchell. See Doc. 98, Ex. 7, Nos. 49-50, 69.6

III.           Conclusion.

               As more fully described above, the Court grants Plaintiff’s motion to

compel as to the following documents:

                              1.             May 21-23, 2013 emails and attachments. See Doc. 98, Ex.
                                             7, Nos. 8-11;

                              2.             June 12-13, 2013 emails. See id. Nos. 12, 14, 17, 18; and

                              3.             July 30-31, 2015, January 27, 2017 and February 7, 2017
                                             communications between Defendant and non-party Mitchell.
                                             See id. Nos. 49-50, 69.

               The Court denies Plaintiff’s motion to compel the emails dated June 13,

2013 located at entries fifteen and sixteen of Defendant’s revised privilege log.

Defendant is to revise its privilege log to clearly indicate that such documents




																																																													
6     The Court acknowledges but will not address certain accusations raised
in Defendant’s response. See Doc. 98, at 26-28. Defendant’s nearly three pages
of summary—even if accurate—do not aid the Court in its present decision.
That Plaintiff may or may not have improperly withheld discovery is not now
before the Court. The Court advises both parties that it does not entertain
such recapitulation of the parties’ back-and-forth disagreements as to
discovery matters unless the issues are being raised for the Court’s review,
and contain arguments supported by case law and other sources for the Court’s
consideration. 	

                                                                19
	
continue to be withheld due to circumstances described above and to provide

redacted documents when produced as part of longer email chains.

    IT IS SO ORDERED this 1st day of May, 2019.




                                    20
	
